Citation Nr: 0512597	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel fragment wound (SFW), chest, Muscle Group XXI, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Travel Board Hearing in June 2004 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the September 2002 RO letter to the 
veteran intended to comply with the VCAA but did not address 
the specifics of a claim for an increase.  Instead, it 
addressed only the requirements for a claim for entitlement 
to service connection.  Further, it is noted that the 
statement of the case did not contain a recitation of all 
applicable laws and regulations to include 38 C.F.R. § 3.159.  
As such, the Board has no recourse but to remand the case in 
order to ensure due process. 

At the Travel Board Hearing, the veteran described increased 
pain in the area of his chest where a shrapnel fragment is 
still embedded.  He related that it is especially acute when 
he must reach above his head.  The veteran and his 
representative also expressed concern as to the prospect of 
nerve involvement.  The veteran's representative asserted 
that the veteran's functional loss due to pain was not 
sufficiently considered and rated by the RO.  The veteran 
related that he would report for another examination.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide a letter to 
the veteran which specifically addresses 
the VCAA and its requirements of notice 
and assistance as concerns a claim for 
an increased rating for residuals of a 
shrapnel fragment wound (SFW), chest, 
Muscle Group XX.  In addition to the 
other required information, the letter 
should specifically inform the veteran 
of the evidence already obtained by the 
RO and associated with the claim file 
and whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.

2.  After the above is complete, the AOJ 
should arrange an appropriate 
examination(s) to determine the current 
severity of the veteran's SFW residuals.  
All indicated diagnostic tests should be 
conducted to determine all residuals (to 
include any neurological symptomatology) 
and their impact.  The examiner(s) 
should be specifically instructed to 
consider the requirements of Deluca v. 
Brown, 8 Vet. App. 202 (1995).

3.  After all of the above is completed, 
the AOJ shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  All 
appropriate laws and regulations should 
be recited and applied to include 
38 C.F.R. § 3.159.  To the extent that 
the benefit sought on appeal remains 
denied, issue the veteran a supplemental 
SOC and, if all is in order, return the 
case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



